Citation Nr: 0319399	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) for the period from January 17, 1992, to May 
4, 1995?


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from November 1964 to 
September 1967 with service in Vietnam, as a personnel 
specialist in a transportation company, from September 1966 
to September 1967.  He was not awarded the Combat 
Infantryman's Badge, the Purple Heart, or any other award 
suggesting that he engaged in combat with the enemy.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a rating decision by the Huntington, West 
Virginia, Regional Office (RO).

In an October 1997 decision, the Board denied an evaluation 
greater than 50 percent, and the veteran appealed to the 
United States Court of Veterans Appeals, thereafter 
designated the United States Court of Appeals for Veterans 
Claims (Court).  In an August 1998 order, the Court sustained 
a motion to remand the case filed jointly by the veteran's 
attorney and the VA General Counsel and, in a December 1998 
decision, the Board remanded the case.

In a July 2001 decision, the Board assigned a 100 percent 
evaluation for PTSD effective May 4, 1995.  The veteran 
disagreed with the effective date of the assigned evaluation, 
and appealed to the Court.  In a December 2002 order, the 
Court sustained a motion to remand the case filed jointly by 
the veteran's attorney and the VA General Counsel.


REMAND

In this case, service connection for PTSD was granted in May 
1996, and the veteran disagreed with the evaluation initially 
assigned.  In such a case, "staged" ratings, i.e., separate 
ratings for separate periods of time based on the levels of 
disability manifested during each separate period of time, 
can be assigned from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, a 50 percent evaluation was assigned 
effective January 17, 1992, and a 100 percent evaluation has 
been assigned effective May 4, 1995, the date of the first 
medical evidence that the veteran was unemployable due to 
mental illness.  The questions remaining are whether 70 or 
100 percent evaluations are warranted for any period between 
January 17, 1992, and May 4, 1995.

The rating criteria for psychiatric disorders changed 
November 7, 1996, and, when regulations concerning 
entitlement to a higher evaluation are changed during the 
course of an appeal, the veteran is entitled to a decision on 
the claim, for any period after the effective date of the 
amendment, under the rating criteria most favorable thereto.  
Baker v. West, 11 Vet. App. 163, 168 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Amended regulations and 
rating criteria cannot, however, be applied prior to their 
effective date.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).  Thus, since 
the period in question precedes the effective date of the 
regulatory change, only the old regulations and rating 
criteria are applicable.

Under rating criteria for mental disorders in effect prior to 
November 1996, and Johnson v. Brown, 7 Vet. App. 95 (1994), a 
100 percent evaluation was warranted when psychoneurotic 
symptomatology was totally incapacitating with symptoms such 
as confusion, panic, disturbed thought or behavioral 
processes associated with almost all daily activities; or  
when there were explosions of aggressive energy resulting in 
a profound retreat from mature behavior bordering on a gross 
repudiation of reality; or when the veteran was demonstrably 
unable, due to symptomatology attributable to a service-
connected psychiatric disorder, to obtain or retain 
employment; or when the attitudes of all contacts except the 
most intimate were so adversely affected by the veteran's 
psychiatric symptomatology, attributable to a service-
connected psychiatric disorder, as to result in virtual 
isolation in the community.  A 70 percent evaluation was 
warranted when the ability to establish and maintain 
effective relationships with others was severely impaired, or 
when psychoneurotic symptoms caused severe impairment in the 
ability to obtain or retain employment.

A determination of the evaluation warranted for the period 
from January 17, 1992, to May 4, 1995, is complicated by the 
results of psychological evaluations and psychiatric 
examinations conducted prior to May 4, 1995.  Prior to that 
date, the medical evidence of record shows a plethora of 
diagnoses or a lack thereof.  No mental disorder was found 
during a March 1982 psychiatric examination.  No psychiatric 
illness was found during an April 1987 VA psychiatric 
consultation.  An adjustment disorder was diagnosed in 
January 1991 after an extensive psychological evaluation by 
Ledwell Psychology Associates.  After the veteran requested a 
PTSD evaluation at a VA outpatient clinic in September 1991, 
the diagnosis was probable PTSD though there was no evidence 
of a verified stressor.  A December 1991 VA social work 
record noted that the veteran participated for three weeks in 
a PTSD treatment program and then quit because he did not 
like being the focus of treatment; he believed, instead, that 
society should change.  A December 1991 VA psychological 
evaluation diagnosed antisocial personality and history of 
substance abuse, and noted that the veteran's scores on the 
Minnesota Multiphasic Personality Inventory rendered the 
resulting profile invalid.  That examiner noted that there 
was little to confirm the presence of PTSD and that, if the 
veteran had PTSD, it was masked by an overriding personality 
disorder.  

The veteran's claim for service connection for PTSD was 
received on January 17, 1992.  He was admitted to a VA 
hospital for detoxification on May 29, 1992, and left against 
medical advice on June 3.  A psychiatric examination was 
conducted during that hospitalization, and the Axis I 
diagnosis was intermittent explosive disorder and history of 
alcoholism, marijuana, and opium.  The discharge summary, 
prepared by the psychiatric service, showed a diagnosis of 
polysubstance abuse on Axis I and antisocial personality on 
Axis II and reported a Global Assessment of Functioning score 
of 50.  

In October 1992, the veteran was evaluated for a VA PTSD 
treatment program, and the examiner found no current evidence 
of PTSD symptoms.  

A December 1992 VA record noted the veteran's report of 
flashbacks, impaired sleep, and the recent death of his 
brother; the diagnosis was depression.  At an RO hearing, 
also in December 1992, the veteran testified about 
flashbacks, suicidal and homicidal ideation, his lack of 
friends, and the physical abuse of his wife.
VA medical records from 1993 include one dated in April 1993 
that reflected a diagnosis of "rule out" PTSD and one dated 
in June 1992 that showed "condition unchanged."

On a brief, April 1995 VA medical record, the Axis I 
diagnosis was chronic PTSD but, on a May 4, 1995, VA medical 
record, the diagnosis was PTSD, and the examiner said the 
veteran was unemployable due to the symptoms thereof.  
Accordingly, the July 2001 Board decision assigned a 100 
percent evaluation effective that date.

In the joint motion adopted by the Court the parties found 
that the July 2001 Board decision failed to notify the 
veteran of the evidence needed to substantiate his claim, his 
responsibility with regard to obtaining that evidence, and 
the evidence VA will obtain.  The veteran is hereby advised 
that the evidence needed to substantiate his claim for a 
greater evaluation for PTSD from January 17, 1992, to May 4, 
1995, is evidence that PTSD caused symptoms consistent with 
those required for either a 70 or a 100 percent rating as 
detailed above.  The appellant is further advised that it is 
his responsibility, and his alone, to obtain and submit 
evidence of the above.  VA will obtain evidence set forth 
below.

This case is remanded to the RO for the following:

1.  The RO must obtain the actual 
results, i.e., the raw scores not merely 
conclusory reports, of the January and 
December 1991 psychological testing and 
evaluation.  The test results should be 
reviewed by a VA clinical psychologist 
who should render an opinion as to mental 
disorders they indicate.  An Axis II 
diagnosis should not be "deferred" if 
one is indicated by the test scores.  If 
scores are elevated so as to invalidate 
the tests, the examiner should render an 
opinion, based on his or her knowledge, 
training, and expertise, as to the reason 
therefor. 

2.  Upon completion of the review 
prescribed above, and after associating 
the psychologist's report with the claims 
file, a VA psychiatrist must review so 
much of the claim file as relates to the 
appellant's mental condition prior to May 
4, 1995.  The psychiatrist must 
particularly review those treatment 
records and examination reports 
highlighted above, and differentiate 
those symptoms which were attributable to 
PTSD prior to May 4, 1995.  If the 
examiner finds that the veteran was 
unemployable prior to May 4, 1995 he/she 
must opine whether unemployablity was due 
solely to PTSD.  If the veteran was 
employable, the examiner must opined 
whether the appellant showed evidence of 
severe social and industrial 
inadaptability due to PTSD alone prior to 
May 4, 1995.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


